DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 10/14/2020 have been fully considered but they are not persuasive. 
Applicant argues that the cited references do not teach the newly added claim amendment, ““a physical presence of the user near the self-rent rental vehicle based on a detected physical location of the mobile device as compared to a detected physical location of the self-rent rental vehicle”, The Examiner disagrees. Jeffries plainly teaches 
[0071] Once installed and associated with a car, any program or device (such as a mobile device running a mobile application) may be able to communicate with and control the vehicle through the remote service. For example, in one embodiment, the remote system may communicate over the Internet with a mobile application that can control the car's functionality after authentication and authorization of the user (such as through a login, where the user is authorized to control the car (e.g. they rented the car), or if the car can tell that the user is in close proximity (e.g. the control module has detected the user…
As demonstrated by the cited portion of Jeffries and contrary to Applicant’s assertions, there is a comparison between the user’s mobile device and the vehicle. Accordingly, Applicant’s arguments are not persuasive and the rejections are maintained. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 describes the limitation, condition a determination that the user is authorized to pick up the rental vehicle proximate to the mobile device on the replacement rental vehicle reservation being activated. The limitation does not appear to be a complete thought. The conditioning is not defined. For the purposes of Examination, the Examiner is interpreting a user picking up a vehicle as meeting the limitations of the claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 13-16, 26-27and  29-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable as over Johnson U.S. Pre-Grant Publication No. 2011/0137691 A1 in further view of Jeffries U.S. Pre-Grant Publication No. 2013/0317693 A1
As per Claims 1, 29-31 and 34, Johnson teaches a mobile device, the mobile device configured

to interact with the mobile device and a remote computer system to perform an
automated pickup of a self-rent rental vehicle in response to user input (see para. 25
and 62-63);
the remote computer system (see para. 25 and 62-63); and
Johnson does not explicitly teach the limitation taught by Jeffries 
picking up a vehicle based on a detected physical location of the mobile device as compared to a detected physical location of the self-rent rental vehicle (see para. 71);
control hardware resident in the self-rent rental vehicle, wherein the control hardware includes (1) a wireless transceiver configured to receive a signal from the remote computer system, and (2) a vehicle interface configured to interact with one or more vehicle subsystems based on the received signal to perform at least one of an unlock operation for a vehicle door (see para. 44 and 91), a de-immobilization operation for a vehicle immobilizer, and/or a start operation for a vehicle ignition system; and
wherein the mobile device, the remote computer system, and the control hardware are configured to cooperate to support the automated pick-up (see para. 91). It would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the system of Johnson to include the teachings of Jeffries to allow a user to rent a vehicle independently, as suggested by the cited portion of Jeffries. 
As per Claim 13, Johnson in view of Jeffries teach the system of claim 1 as described above. Johnson does not explicitly teach the limitation taught by Jeffries
a processor configured to:
receive data indicative of a user via the mobile device while the mobile device is in proximity to a rental vehicle (see para. 91 and 98);

determine whether the user is authorized to pick up the rental vehicle proximate to the mobile device based on the accessed data and the retrieved rental vehicle reservation record (see para. 96 and 98); and
wherein the control hardware in the rental vehicle proximate to the mobile device is further configured, in response to a determination that the user is authorized to pick up the rental vehicle proximate to the mobile device, interact with the rental vehicle through the vehicle interface to cause the rental vehicle proximate to the mobile device to perform at least one of the unlock operation, the de-immobilization operation, and/or the start operation (see para. 91). The motivation is the same as opined above. 
As per Claim 14, Johnson in view of Jeffries teach the system of claim 1 as described above. Johnson does not explicitly teach the limitation taught by Jeffries
wherein the processor is further configured to send a rental authorization message to the control hardware in the rental vehicle proximate to the mobile device to thereby trigger the control hardware to cause the rental vehicle proximate to the mobile device to perform at least one of the unlock operation, the de-immobilization operation, and/or the start operation (see para. 91 and 98). The motivation is the same as opined above. 
As per Claim 15, Johnson in view of Jeffries teach the system of claim 13 as described above. Johnson does not explicitly teach the limitation taught by Jeffries
 wherein the processor is further configured to:

determine whether the user is authorized to pick up the rental vehicle proximate to the mobile device based on the accessed data, the retrieved rental vehicle reservation record, and the received identifier (see para. 96-98).
As per Claim 16, Johnson in view of Jeffries teach the system of claim 15 as described above. Johnson does not explicitly teach the limitation taught by Jeffries
wherein the processor is further configured to receive the identifier via the mobile device (see para. 96-98).
As per Claims 26-27, Johnson in view of Jeffries teach the system of claim 1 as described above. Johnson further teaches wherein the system is for beneficial use by a rental vehicle service provider so that a customer can pick up the self-rent rental vehicle without a need for personnel of the rental vehicle service provider to deliver a physical key for the self-rent rental vehicle to the customer and without a need to interact with personnel of the rental vehicle service provider (see para. 25 and 62-63)

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable as over Johnson U.S. Pre-Grant Publication No. 2011/0137691 A1 in view of Jeffries U.S. Pre-Grant Publication No. 2013/0317693 A1 in further view of Jones et al. U.S. Pre-Grant publication No. 2003/0220812 A1
As per Claims 17 and 19-20, Johnson in view of Jeffries teach the system of claim 13 as described above. Johnson does not explicitly teach the limitation taught by Jeffries

send a message to the user’s mobile device to notify the user that the replacement rental vehicle reservation has been created (see fig. 7B); and
perform the receive, access, retrieve, and determine operations after the send operation (see para. 99); and
wherein the retrieved rental vehicle reservation record comprises a rental vehicle reservation record for the created replacement rental vehicle reservation (see fig. 7B).
Johnson does not explicitly teach a replacement vehicle. Jones shows that providing replacement vehicles was old and well known at the time of invention (see para. 15).  It would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the system of Johnson and Jeffries to include the teachings of Jonesd to allow a user to rent a vehicle after an accident, as suggested by the cited portion of Jones. 
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable as over Johnson U.S. Pre-Grant Publication No. 2011/0137691 A1 in view of Jeffries U.S. Pre-Grant Publication No. 2013/0317693 A1 in further view of Jones et al. U.S. Pre-Grant publication No. 2003/0220812 A1 and Official Notice
As per Claim 18, Johnson in view of Jeffries teach the system of claim 13 as described above. Johnson does not explicitly teach wherein the message includes an activation code for the replacement rental vehicle reservation, and wherein the processor is further configured to:

compare the activation code from the received request with the activation code that was included in the message; and
activate the replacement rental vehicle reservation in response to the comparison resulting in a match between the activation code from the received request and the activation code that was included in the message; and
condition a determination that the user is authorized to pick up the rental vehicle proximate to the mobile device on the replacement rental vehicle reservation being activated. Official Notice is taken that providing an activation code to effect a reservation and validating said code by comparison was old and well known in the art of reservation at the time of invention. It would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the cited references with the teachings of Official Notice to validate a reservation. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361.  The examiner can normally be reached on M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TONYA JOSEPH/Primary Examiner, Art Unit 3628